Citation Nr: 1202738	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  11-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1946 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

The Board notes that the Veteran was scheduled for a hearing in October 2011; however, in an October 2011 letter from the Veteran he stated that he was unable to attend the hearing for medical reasons and did not request to have the hearing rescheduled.  As such the Board finds that the Veteran's request for a hearing was withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for a left leg disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, bilateral hearing loss, and tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the Veteran contends that he has chronic pain and left leg numbness as a result of his service-connected degenerative disc disease of the lumbar spine.  Initially the Board notes a January 2009 private treatment record in which the Veteran was diagnosed with osteoarthritis of the left knee and chronic pain of the left knee.  Additionally, a December 2009 private treatment record notes that the Veteran had lower extremity pain.  

The Board notes that the Veteran was afforded various examinations that primarily focused on his degenerative disc disease of the lumbar spine as well as his service-connected foot drop with radiculopathy of the right lower extremity associated with his degenerative disc disease of the lumbar spine.  In the March 2010 VA examination it was noted that the Veteran was seeking service connection for his bilateral lower extremities secondary to his degenerative disc disease.  It was noted upon examination that the Veteran had normal muscle movement of 5/5 with regard to his left lower extremity, normal left knee reflexes, and a negative Lasegue's sign when raising his left leg.  The Veteran was not diagnosed with a left leg disorder, but it was noted that the Veteran had radiculopathy that was attributed to his service-connected degenerative disc disease.  A subsequent examination in June 2010 failed to address the Veteran's complaints regarding his left leg.  

The Veteran also contends that he experienced acoustic trauma during his military service that he claims has caused bilateral hearing loss and tinnitus.  The Veteran's DD-214 notes that his military occupational specialty was installer of telephone and telegraph wire.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The United States Court of Appeals for Veterans Claims (Court) had indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley Brown, 5 Vet. App. 155, 157 (1993).

In Hensley, the Court posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. §3.385.  VA rating authorities must evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id. at 159.  Moreover, the Board notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).
With regard to the Veteran's bilateral hearing loss, service treatment records include the Veteran's February 1946 entrance examination report in which the Veteran exhibited 20/20 on his hearing examination.  The record also contained a hearing examination dated December 1947 in which the Veteran again exhibited 20/20 for low conversational voice and 15/15 for watch click.  With respect to the Veteran's claimed tinnitus, the Board notes initially that the Veteran's service treatment records are absent any complaints of tinnitus.  

The Board notes that the Veteran has not been afforded a VA examination with regard to his hearing loss or tinnitus claims and there are no other hearing examinations of record.  

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  With regard to hearing loss and tinnitus, the Board notes that the Veteran is competent to attest to hearing problems and ringing in his ears.  In this instance, the Board notes that the Veteran claims that he has had hearing problems, to include ringing in his ears, since service.  The Board also notes that the Veteran is competent to attest to pain in his left leg that radiates from his lower back.

With consideration of the above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Court has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to report the existence of tinnitus and present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds that a VA examination, to include an etiological opinion, with regard to the Veteran's claims for a left leg disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, bilateral hearing loss and tinnitus, must be provided.  

Specifically, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of any left leg disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As this case presents certain medical questions which cannot be answered by the Board, an additional VA opinion must be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  In this regard the Board notes that the examinations that have previously been afforded do not address whether the Veteran has a left leg disorder that is related to his service-connected degenerative disc disease.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore in compliance with Barr, the Board finds that is necessary to remand the issue for a new examination that addresses whether the Veteran has a left leg disorder that is directly related to his active duty service or to his service-connected degenerative disc disease.

With respect to the issues of hearing loss and tinnitus, the requested VA opinions must be consistent with the ruling in Hensley.  In this regard, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, when forming an opinion.  If the aforementioned is the basis, or crux, of the examiner's rationale, the opinion would be inadequate on which to base a decision.  The examiner is directed to note the Veteran's claims of exposure to acoustic trauma during service.  The examiner should discuss the presence of in-service noise exposure, the Veteran's in-service hearing examinations, and the various lay statements of record from the Veteran, when forming an opinion as to the etiology of any current diagnosis of hearing loss and tinnitus.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The Veteran should be afforded an appropriate VA examination to determine the etiology of any left leg disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

The examiner should address whether or not the Veteran has a left disorder that is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  

Additionally, the examiner should determine if the Veteran has a left leg disorder that is proximately due to, or alternatively, aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine, or otherwise related to his service-connected degenerative disc disease of the lumbar spine.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2. The Veteran should be afforded an appropriate VA examination to determine the etiology of any hearing loss and tinnitus.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. 

The examiner should address whether or not the Veteran's current hearing loss and/or tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service. 

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

3. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



